Citation Nr: 0729123	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from June 1979 to August 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing as part of his substantive appeal.  The hearing was 
scheduled for July 2006, but the veteran failed to report for 
the hearing.  The veteran has not attempted to reschedule the 
hearing. Thus, the Board finds that the veteran's request for 
a hearing is considered to be withdrawn. 38 C.F.R. § 
20.704(d) (2006).


FINDING OF FACT

A chronic bilateral foot disorder was not present during 
service, arthritis of the feet was not manifest to any degree 
within one year after service, and any current bilateral foot 
disorder is not attributable to any event, injury or disease 
during service.


CONCLUSION OF LAW

A chronic disorder of the feet was not incurred in or 
aggravated by service, and arthritis of the feet may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

Facts and Analysis

In this case, the veteran claims that he was treated for an 
ankle injury while in service and that this injury 
subsequently led to the development of gout in his feet and 
ankles.  The veteran also indicated in his substantive appeal 
that he did not seek additional in-service treatment for this 
injury because of the "stigma of sick call."

The Board has considered all of the evidence of record in 
this instance.  The Board notes that the veteran was afforded 
a clinical evaluation and physical examination in August 1978 
prior to entering service.  The clinical evaluation was 
normal at that time and the veteran described his health as 
being "good."  The veteran also provided a medical history 
in which he specifically denied ever having foot trouble, 
swollen or painful joints, arthritis, rheumatism, or 
bursitis, or bone, joint, or other deformity.

Service medical records (SMRs) dated August 1983 show that 
the veteran sought in-service treatment for a twisted right 
ankle.  The veteran stated at that time that he hurt his 
ankle two days prior to visiting sick call, and that he had 
difficulty putting weight on his right foot.  The treating 
examiner found that the veteran's ankle exhibited good range 
of motion, no swelling, and no ligament laxity.  The 
examiner's diagnosis was "R/O fx  1st [degree] sprain?" 

The Board observes that there are no other references to an 
ankle injury or gouty arthritis contained in the SMRs, nor is 
there evidence of a pre-discharge clinical evaluation and 
physical examination contained in the claims file.  However, 
Board notes that the veteran provided a medical history as 
part of a dental examination in May 1982 in which the veteran 
specifically denied having arthritis.  

The first pertinent post-service VA treatment record is dated 
May 2000, nearly 17 years after discharge from service.  The 
veteran was diagnosed with gout at that time.  The Board 
notes that numerous VA treatment records and laboratory 
results are of record.  

Those VA treatment records that reference the veteran's 
struggle to control his gout are couched in terms of the 
veteran's non-compliant behavior and his unwillingness to eat 
a healthy diet and take prescribed medications on a regular 
basis.  For example, the veteran sought VA treatment for gout 
in November 2001 after reporting left knee pain for three 
days.  The VA physician noted that the veteran was 
"perennially non-compliant with all meds" including those 
designed to alleviate his gout pain.  The physician 
subsequently injected the left knee with lidocaine and 
Kenalog at that time.

Similarly, the veteran sought VA treatment in May 2002 after 
experiencing swelling in his right knee and foot for 
approximately five days.  At that time, the veteran indicated 
that he had been taking his prescribed medications 
sporadically at best, or that he stopped taking his 
medications altogether.  The examiner noted the veteran's 
report that right knee and right ankle pain was similar to 
symptoms associated with the veteran's previous gout attacks.

In July 2003, a VA treatment note shows that the veteran 
reported bilateral swelling in his feet and ankles.  The 
veteran indicated at that time that the pain was exacerbated 
by walking.  The veteran also stated that he was recently 
fired from his job as a laborer for missing too many days of 
work.  The examiner diagnosed the veteran as having an acute 
gout attack.  

A VA treatment noted dated March 2004 shows that the veteran 
returned for a follow-up visit to address his ongoing gout 
problem.  The treating physician noted at that time that the 
veteran's gout attacks were "now in resolution."  The 
treating physician prescribed additional medication to the 
veteran and told him to discontinue the medication only if it 
caused gastrointestinal distress or rash.  The veteran was 
again encouraged to lose weight as well.  Similarly, a VA 
progress note dated March 2004 found that the veteran's gout 
was "almost all resolved" as a result of cortico-steroid 
injections.  In April 2004, however, the veteran's gout-like 
arthritis symptoms resurfaced, and again, the examiner noted 
the veteran's non-compliant behavior with regard to taking 
prescribed medications on a regular basis.  Another report 
dated in April 2004 indicated that the veteran had a gout 
like inflammatory arthritis and that psoriatic arthritis 
could result in the type of arthritis the veteran has.  

The Board finds that the veteran currently has gout like 
arthritis pursuant to Hickson, but that his claim ultimately 
fails in this instance because there is no medical or lay 
evidence of in-service occurrence or occurrence within one 
year of discharge from service, nor is there medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  The Board notes that the 
veteran's claims file is devoid of any suggestion that the 
current arthritis is related to service.  

After reviewing all the evidence of record, the Board 
concludes that there is no basis for linking a bilateral foot 
disorder, to include arthritis, which was diagnosed many 
years after separation from service, to his period of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Post-service VA medical records show treatment for gout like 
arthritis.  These post-service records are negative for any 
nexus opinion or other evidence linking the veteran's gout 
like arthritis to any incident of service.  Thus, overall, 
the post-service medical records, indicating a disorder that 
began years after service with no indication of an 
association to service, are found to provide evidence against 
his claim.

Accordingly, the Board concludes that a bilateral foot 
disorder was not incurred in or aggravated by service, and 
any arthritis, which was first diagnosed years after active 
service, may not be presumed to have been so incurred.

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated July 2003 informed the veteran of the type of 
evidence needed to substantiate his claim as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  The letter also asked the veteran to 
furnish to VA "any medical reports you have."  While the 
letter did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was repeatedly advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, via a June 2006 letter from the RO, of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
While this letter was sent after the rating decision issued, 
any error in that regard is harmless as service connection is 
denied and no rating or effective date will be assigned.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.

The veteran was afforded an opportunity to testify at a 
Travel Board hearing in July 2006, failed to report for the 
hearing, and made no attempt to reschedule the hearing.  The 
Board observes that the letter notifying the veteran of the 
Travel Board hearing was returned to the RO as undeliverable.  
The Board also notes that the RO sent the letter to the 
veteran's last known address, and that the veteran failed to 
provide an updated, current mailing address to the RO or the 
Board.  Furthermore, the claims file does not list any 
alternate known addresses which would make it possible to 
locate the veteran.  The Court of Appeals for Veterans Claims 
(Court) has stated that, "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him." 
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  Thus, the Board 
finds that the veteran's request for a Travel Board hearing 
is considered to be withdrawn pursuant to 38 C.F.R. § 
20.704(d) (2006), and that VA is not obligated to undertake 
additional measures in an attempt to locate the veteran.

Pursuant to the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claim is 
whether there is competent evidence of a current disability.  
VA medical records indicate that the veteran has current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  In this case, the veteran 
claims that his gouty arthritis is related to an in-service 
ankle injury.  The SMRs show that the veteran twisted his 
right ankle in service, but a review of the SMRs shows no 
additional in-service treatment for the injury.  SMRs also do 
not reflect any in-service treatment for gouty arthritis, and 
there is no indication that arthritis was manifest within one 
year after separation from service.  The third element is 
whether the evidence indicates that a disability may be 
associated with service or another service-connected 
disability.  In this case, there is no competent evidence 
linking the veteran's gouty arthritis to any incident of 
service.  As the Board ultimately finds in this case that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection, a VA examination is not 
required in this case.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

Service connection for a bilateral foot disorder, to include 
arthritis, is denied.


__________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


